Exhibit 10.2

AMENDMENT NO. 1 TO THE

DORMAN PRODUCTS, INC. 2008 STOCK OPTION AND STOCK INCENTIVE PLAN

THIS AMENDMENT NO. 1 TO THE DORMAN PRODUCTS, INC. 2008 STOCK OPTION AND STOCK
INCENTIVE PLAN has been adopted by the Board of Directors (the “Board “) of
Dorman Products, Inc., a Pennsylvania corporation (the “Company “), on May 30,
2013, to be effective as of such date.

WHEREAS, the Company’s 2008 Stock Option and Stock Incentive Plan (the “Plan”)
was adopted by the Board on December 12, 2008;

WHEREAS, pursuant to Section 7 of the Plan, the Board has approved the amendment
set forth below.

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, as
follows:

1. Amendment. The Plan is hereby amended by the addition of the following
Section 4(d):

“(d) The Committee, in its discretion, may delegate to one or more officers of
the Company all or part of the Committee’s authority and duties with respect to
grants and awards (i) to individuals who are not subject to the reporting and
other provisions of Section16 of the Securities Exchange Act of 1934, as
amended, and (ii) that are not intended to qualify as “performance-based
compensation” for purposes of Code Section 162(m). The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate or delegates that were consistent
with the terms of the Plan.”

2. No Other Changes. Except as set forth herein, all other terms and provisions
of the Plan remain in full force and effect.